UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-6086



In Re:   JOHN DOUGLAS JACKSON,




                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                    (CR-97-246-L; CA-03-2502-L)


Submitted:   April 6, 2005                 Decided:   April 22, 2005


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Douglas Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John Douglas Jackson petitions for writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.   He seeks an order from this court

directing the district court to act.   Because the district court

has acted in the case as recently as February 16, 2005, we find

there has been no undue delay in the district court.   Accordingly,

we deny the mandamus petition.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   PETITION DENIED




                               - 2 -